The original complaint and the minutes indorsed upon it contained explicit evidence of all facts required for extending the judgment. They were the only evidence of the judgment in existence at the time of trial. The court had authority to allow a formal record to be made from them before receiving the evidence. Willard v. Harvey, 24 N.H. 344; *Page 247 
Ballou v. Smith, 29 N.H. 530. The extended record would prove the same facts with the same force that the complaint and minutes proved. The defendant would receive no benefit by the change in the form of proof.
It is held in Massachusetts under similar circumstances that the complaint and clerk's minutes are competent evidence of the judgment. Pruden v. Alden, 23 Pick. 184, 187; Commonwealth v. Hatfield,107 Mass. 227, 231; Good v. French, 115 Mass. 201 204. Similar evidence was received, apparently without objection, in Caouette v. Young,67 N.H. 159.
Exception overruled.
BLODGETT, J., did not sit: the others concurred.